
	
		II
		112th CONGRESS
		2d Session
		S. 3181
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mrs. Gillibrand (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require a plan
		  to ensure the military leadership of the Armed Forces reflects the diversity of
		  the population of the United States, and for other purposes.
	
	
		1.Diversity in military
			 leadership and related reporting requirements
			(a)Plan To achieve
			 military leadership reflecting diversity of United States population
				(1)In
			 generalChapter 37 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						656.Diversity in
				military leadership: plan
							(a)PlanThe
				Secretary of Defense shall develop and implement a plan to accurately measure
				the efforts of the Department of Defense to achieve a dynamic, sustainable
				level of members of the armed forces (including reserve components) that, among
				both commissioned officers and senior enlisted personnel of each armed force,
				will reflect the diverse population of the United States eligible to serve in
				the armed forces, including gender specific, racial, and ethnic populations.
				The Secretary shall continue to account for diversified language and cultural
				skills among the total force of the military to plan for current and future
				national security needs.
							(b)Metrics To
				measure progress in developing and implementing planIn
				developing and implementing the plan under subsection (a), the Secretary of
				Defense shall develop a standard set of metrics and collection procedures that
				are uniform across the armed forces. The metrics required by this subsection
				shall be designed—
								(1)to accurately
				capture the inclusion and capability aspects of the armed forces broader
				diversity plans, including race, ethnic, and gender specific groups, functional
				expertise, and diversified cultural and language skills so as to leverage and
				improve readiness; and
								(2)to be verifiable
				and systematically linked to strategic plans that will drive
				improvements.
								(c)Definition of
				diversityIn developing and implementing the plan under
				subsection (a), the Secretary of Defense shall develop a uniform definition of
				diversity.
							(d)ConsultationNot
				less than annually, the Secretary of Defense shall meet with the Secretaries of
				the military departments, the Joint Chiefs of Staff, and senior enlisted
				members of the armed forces to discuss the progress being made toward
				developing and implementing the plan under subsection (a).
							(e)Cooperation
				with StatesThe Secretary of Defense shall coordinate with the
				National Guard Bureau and the States in tracking the progress of the National
				Guard toward developing and implementing the plan under subsection
				(a).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by adding at the end the following new item:
					
						
							656. Diversity in military leadership:
				plan.
						
						.
				(b)Inclusion in
			 DoD manpower requirementsSection 115a(c) of such title is
			 amended by adding at the end the following new paragraphs:
				
					(4)The progress made
				in implementing the plan required by section 656 of this title to accurately
				measure the efforts of the Department to reflect the diverse population of the
				United States eligible to serve in the armed forces.
					(5)The number of
				members of the armed forces, including reserve components, listed by sex and
				race or ethnicity for each grade under each military department.
					(6)The number of
				members of the armed forces, including reserve components, who were promoted
				during the year covered by the report, listed by sex and race or ethnicity for
				each grade under each military department.
					(7)The number of
				members of the armed forces, including reserve components, who reenlisted or
				otherwise extended the commitment to military service during the year covered
				by the report, listed by sex and race or ethnicity for each grade under each
				military department.
					(8)The available
				pool of qualified candidates for the general officer grades of general and
				lieutenant general and the flag officer grades of admiral and vice
				admiral.
					.
			
